Citation Nr: 1511638	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-25 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than April 26, 2005 for service connection for pes planus, to include on the basis of clear and unmistakable error (CUE) in a December 11, 1991 rating decision.

2.  Entitlement to a higher initial disability rating in excess of 30 percent for pes planus from April 26, 2005.

3.  Entitlement to an effective date earlier than August 11, 2009 for the grant of an increased disability rating of 10 percent for residuals of a fractured left hallux.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1968 to March 1970, and from March 1973 to May 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the RO in Atlanta, Georgia, which assigned an initial disability rating of 30 percent for the Veteran's service-connected bilateral pes planus effective April 26, 2005, and a subsequent March 2013 rating decision finding no CUE in the December 11, 1991 rating decision originally denying service connection for bilateral pes planus.  This matter also comes on appeal from a December 2009 rating decision of the RO which granted an increased disability rating of 10 percent for residuals of a fractured left hallux with an effective date of August 11, 2009.

The pes planus related issues were first before the Board in May 2012, where the Board reopened and granted the issue of service connection for bilateral pes planus.  After the RO assigned an initial disability rating of 30 percent with an effective date of April 2005, the Veteran subsequently perfected an appeal as to both the assigned rating and effective date issues.  In a July 2014 Board decision, the pes planus issues were remanded for a Board videoconference hearing.  The Veteran testified from Atlanta, Georgia, at a February 2015 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  As the Veteran received the requested hearing, an additional remand to comply with the February 2014 Remand is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has appealed from the initial rating assigned for the service-connected bilateral pes planus.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of an effective date earlier than August 11, 2009 for the grant of an increased disability rating of 10 percent for residuals of a fractured left hallux is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim seeking service connection for bilateral pes planus was received by VA on June 7, 1991.

2.  A December 11, 1991 rating decision denied service connection for bilateral pes planus.

3.  The December 11, 1991 rating decision, to the extent it did not grant entitlement to service connection for bilateral pes planus, was not based on the law and evidence then of record, and did not constitute a reasonable exercise of rating judgment.

4.  The June 7, 1991 claim was received by VA within one year of the Veteran's May 31, 1991 separation from active service.

5.  On and after April 26, 2005, the service-connected pes planus of the right foot has not more nearly approximated a "pronounced" acquired flatfoot disability.

6.  On and after April 26, 2005, the service-connected pes planus of the left foot has not more nearly approximated a "pronounced" acquired flatfoot disability.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error is shown in the December 11, 1991 rating decision to the extent it did not grant service connection for bilateral pes planus.  
38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105 (2014).

2.  The criteria for an effective date of June 1, 1991, but no earlier, for the grant of service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.400 (2014).

3.  The criteria for an initial disability rating in excess of 30 percent for bilateral pes planus for the period on and after April 26, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants the earliest effective date available at law for bilateral pes planus, no further discussion of VA's duties to notify and to assist is necessary as to that issue.

Because this appeal arises, in part, from the Veteran's disagreement with the initial rating following the grant of service connection for bilateral pes planus, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. 
§ 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded multiple VA foot examinations throughout the relevant period on appeal.  The Board notes that many of these examinations were for foot conditions other than pes planus; however, the information contained in these reports remains relevant to the rating issue on appeal.  Further, the Veteran received a VA foot examination which specifically addressed the service-connected bilateral pes planus in May 2012.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that May 2012 examination report is unclear as to whether the VA examiner reviewed the claims file; however, the review of the claims file is not required for purposes of determining whether a higher initial disability rating is warranted, as the reports reflect that necessary testing was conducted, all relevant questions were answered, and the VA examiner relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  

All relevant documentation has been secured.  VA has received significant medical documentation related to the bilateral pes planus.  All relevant facts have been developed.  There remains no question as to the substantial completeness of the appeal for a higher initial disability rating for the service-connected bilateral pes planus on and after April 26, 2005.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Whether Clear and Unmistakable Error was Present in the 
December 11, 1991 Rating Decision

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003). 

In the present case, the Veteran alleges CUE in a prior December 11, 1991 rating decision which, in pertinent part, denied service connection for bilateral pes planus.  The contention is that the service treatment records available to VA at the time of the December 11, 1991 decision reflected that the Veteran was diagnosed with bilateral pes planus in service, and that symptoms of the disability continued throughout service.  The pertinent laws and regulations at the time of this decision were essentially the same as they are now.  Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Further, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. § 311 (1982) (currently 38 U.S.C.A. § 1111 (West 2014)).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the Federal Circuit held that the presumption of soundness under 38 U.S.C.A. § 1111 is rebutted only if there is both (1) clear and unmistakable evidence that the claimed condition existed prior to service and (2) clear and unmistakable evidence that any pre-existing conditions were not aggravated by service.  The Federal Circuit's interpretation of 38 U.S.C.A. § 1111 has retroactive effect, and failure to consider both prongs of the section 1111 requirement for rebutting the presumption of soundness can serve as the basis for CUE.  See Rivers v. Roadway Express, 511 U.S. 298, 311, 312 (1994).

In its December 11, 1991 rating decision, the RO failed to address any of the evidence concerning diagnosis and recurrence of bilateral pes planus symptomatology found within the service treatment records.  As noted in the May 2012 Board decision which reopened the previously denied claim and granted service connection for bilateral pes planus on a direct basis, the Veteran's service treatment records document complains of flat feet in April 1976.  The Veteran was given a physical profile for painful flat feet on that same date during service in April 1976.  The feet were evaluated as abnormal at the June 1988 in-service medical examination.  On report of medical history in June 1988, April 1989, August 1990, and April 1991, the Veteran indicated that he had a history of foot trouble.  The Board went on to find that this evidence, along with evidence of continuing symptoms of a pes planus disability at service separation until the date of decision, warranted a finding that bilateral pes planus first manifested while the Veteran was on active duty, and has persisted since that time.

Instead, the only reference to the Veteran's pes planus in the December 1991 rating decision was the following: "Service connection is denied for flatfeet since the Veteran was not diagnosed with flatfeet being aggravation while on active service."  While not grammatically clear, the Board finds that the RO found that the Veteran's pes planus had preexisted service and that the evidence of record did not reflect that the disability had worsened during (was "aggravated by") active service.  

The service treatment records available to the RO at the time of the December 11, 1991 rating decision did not reflect that the Veteran was diagnosed with pes planus at service entrance.  As such, the RO would have had to rely on clear and unmistakable evidence to overcome the presumption of soundness of the Veteran's feet at service entrance.  As discussed above, in the May 2012 Board decision, the Board specifically found that the evidence of record conveyed that the pes planus was incurred in service.  As such, the evidence at the time of the December 11, 1991 rating decision could not possibly have met the onerous clear and unmistakable evidence standard to show that the Veteran's pes planus existed prior to service; thus, the evidence of record at the time of the December 1991 rating decision did not rebut the presumption of soundness of the Veteran's feet at service entrance.  In short, had the correct legal test been applied (clear and unmistakable evidence that the Veteran's preexisting foot disorder was not aggravated by service), the Veteran would have been found to be sound upon entry into service, and the RO would have concluded that the presumption of soundness had not been rebutted. 

But for the December 11, 1991 RO's incorrect application of the presumption of soundness, and the resulting failure to apply the higher clear and unmistakable evidence standard to rebut a presumption of soundness of the feet at service entrance, the outcome of the December 11, 1991 decision would have been manifestly different, that is, service connection for bilateral pes planus would have been granted, because the question would have become one of service incurrence rather than service aggravation.  Wagner, 370 F.3d at 1089 (holding that it was clear that Congress intended to effectively convert aggravation claims into ones for service connection when the government failed to overcome the presumption of soundness under 38 U.S.C.A. § 1111).  As discussed by the Board in the May 2012 decision granting service connection, the evidence before the RO at the time of the December 1991 rating decision reflects that the Veteran was diagnosed with bilateral pes planus in April 1976, and that complaints of a bilateral foot disability continued until service separation.  As the evidence shows complaints of, diagnosis of, and/or treatment for bilateral pes planus throughout service, the Board must now conclude that, but for the misapplication of the law regarding the presumption of soundness in the December 11, 1991 rating decision, the outcome of the December 11, 1991 rating decision would have been manifestly different such that service connection based on service incurrence would undebatably have been granted.  Accordingly, the Board finds that the December 11, 1991 rating decision denying service connection for bilateral pes planus was clearly and unmistakable erroneous, and should be reversed (service connection for bilateral pes planus granted).

Earlier Effective Date for Service Connection for Bilateral Pes Planus

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Title 38 of the Code of Federal Regulations (2014) clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2014).

In the instant decision, the Board finds that it was CUE for the RO to deny the Veteran's June 7, 1991 claim for service connection for bilateral pes planus in its December 11, 1991 rating decision.  The June 7, 1991 claim was received by VA within one year of the Veteran's May 31, 1991 separation from active service.  As such, the appropriate effective date for the award of service connection for bilateral pes planus is June 1, 1991, the day after the Veteran separated from service.  Id. 

Higher Initial Disability Rating for Pes Planus from April 26, 2005

Per the above discussion, due to a finding of CUE, here the Board grants an earlier effective date of June 1, 1991 for the service-connected bilateral pes planus.  As the time period of June 1, 1991 to April 26, 2005 has not initially been rated by the AOJ, the instant decision will only address entitlement to a higher initial disability rating for pes planus for the time period on and after April 26, 2005.  The AOJ will assign the initial rating from June 1, 1991 to April 26, 2005 when implementing this Board decision. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2014).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinsk, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Under Diagnostic Code 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensable.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

For the period from April 26, 2005, the Veteran's bilateral pes planus is rated as 30 percent disabling due to severe symptomatology.  As such, the only higher rating available is the 50 percent rating for a pronounced bilateral pes planus disability (or 30 percent for one foot).  After a review of all the evidence of record, the Board finds that neither the right nor the left foot symptomatology has more nearly approximated a "pronounced" acquired flatfoot disability.

At the February 2015 Board hearing, the Veteran testified that he "does not do too much activity" because of his pes planus.  He reported that, while he drives, he does not walk around.  No other symptoms were addressed by the Veteran at the hearing.  

The Veteran received a VA foot examination in February 2004 which focused on the service-connected residuals of a fractured left hallux.  As to the left toe, the Veteran reported symptoms of pain, weakness, stiffness, swelling, occasional heat and redness, fatigability, lack of endurance, and pain at rest, on standing, and when walking.  The Veteran advanced that the pain was moderate to severe.  Further, the Veteran stated that he used shoe inserts but not corrective shoes or braces.  While the VA examiner focused on the left toe, the examiner did note that the Veteran had bilateral pes planus.  X-rays were taken and a mild hallux valgus deformity was noted bilaterally.  

A February 2005 podiatry note conveyed that the Veteran had foot pain, and that his hallux valgus deformity was greater on the left foot than the right; however, it was noted that the left foot hallux valgus was symptomatic.  A June 2005 podiatry treatment record noted that the Veteran was wearing bunion shoes to treat a painful bunion deformity of the left foot.  The podiatry treatment record from a September 2005 visit reported that the Veteran complained of flatfoot pain bilaterally, with the pain worse in the right foot.  Bilateral flattening of arches with bony prominence was noted to dorsal medial hallux.  The Veteran was fitted for orthotics.

In February 2006, the Veteran was noted to have flat, tender arches with palpation.  An April 2006 VA treatment record reflected that the Veteran complained of pain on the bottom of his feet; however, the Veteran did note that he had custom orthotics fabricated that provided relief in certain shoes.  Upon examination it was noted that the Veteran had bilateral collapsed arches with no pain to direct pressure to medial or central band of the plantar fascia.  The subtalar joint was pronated bilaterally, and the bilateral bunion deformity was greater on the right side with pain to direct pressure and range of motion.  X-rays were taken, and the Veteran was noted to have a minor abnormality bilaterally.

A VA treatment record from August 2008 reflects that the Veteran continued to complain of bilateral foot pain, which he rated as 4 out of 10 on the pain scale.  The Veteran noted that tube foam pads helped to take pressure off the bunion deformities.  Further, the Veteran was wearing his orthotics on a daily basis.  Upon examination mild discomfort with palpation to bony prominences and pain with palpation to the medial band of the plantar facia were noted.

The Veteran received another VA foot examination in October 2009.  Again this examination primarily focused on the service-connected residuals of the fractured left hallux.  The Veteran reported pain, swelling, and stiffness in the left foot around the fracture and bunion areas.  Along with his right foot symptoms, the Veteran advanced that he was unable to stand for more than 15 to 30 minutes, and that he was unable to walk more than a few yards.  Upon examination, the left foot displayed painful motion and tenderness.  There was no evidence of swelling, instability, weakness, abnormal weight bearing, or muscular atrophy.  The right foot did not display painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  The veteran's gait was appropriate.  X-rays revealed moderate to severe pes planus.  In evaluating the effect of the Veteran's foot disabilities on his daily life, no category was rated higher than "moderate."

The Veteran received a VA foot examination specifically concerning his service-connected pes planus in May 2012.  The report conveys that the Veteran had pain in both feet which was accentuated on use.  Further, the Veteran had bilateral pain on manipulation of the feet.  Extreme tenderness of the plantar surfaces was noted.  The report conveys that arch supports, built up shoes, or orthotics did not relieve these symptoms.  The Veteran was also noted to have decreased longitudinal arch height on weight-bearing bilaterally.  The bilateral pes planus did not display marked deformity, marked pronation, an inward bowing of the Achilles' tendon, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The weight-bearing line did not fall over or medial to the great toe.  Other than corrective shoes or orthotic inserts, the Veteran did not use any assistive devices for mobility.  At the conclusion of the examination the VA examiner opined that the disability would limit the Veteran's ability to stand and walk.  Subsequent treatment records reflect that the Veteran has continued to advance symptoms of pain and tenderness in both of the feet.   

The Board has considered whether a higher disability rating is warranted for the period from April 26, 2005 on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's bilateral foot disability has caused pain, stiffness, and swelling, which has restricted his overall motion.  Throughout the relevant rating period on appeal the treatment records reflect that the Veteran complained of, and received treatment for, foot pain that has limited the ability to stand and walk; however, the Board does not find that the symptoms discussed above are so great, when compared to the schedular rating criteria, as to reflect a degree of functional impairment warranting a disability rating in excess of 30 percent bilaterally (or 20 percent for an individual foot).  

After a review of all the evidence of record, the Board finds that from April 26, 2005 the service-connected bilateral pes planus has not more nearly approximated a "pronounced" acquired flatfoot disability.  Further, neither foot individually has more nearly approximated the pronounced criteria.  The Board notes that the Veteran does have extreme tenderness of the plantar surfaces bilaterally which falls under the pronounced pes planus schedular criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  The evidence does not reflect, however, that the Veteran has marked pronation (or any marked deformity), or marked inward displacement and severe spams of the tendo achillis on manipulation for any period from April 26, 2005.  Further, while the Veteran apparently reported to the VA examiner at the May 2012 VA foot examination that orthopedic shoes or appliances did not improve the extreme tenderness of the plantar surfaces, other treatment records throughout the relevant period on appeal reflect that the Veteran has reported improvement in the pes planus symptoms through the use of such devices.  Considering all the evidence of record, the Board finds that the preponderance of the evidence reflects that the Veteran's pes planus symptomatology more nearly approximates the 30 percent disability rating criteria for severe bilateral pes planus.  Id.; see also 38 C.F.R. § 4.7.  As the preponderance of the evidence is against the appeal for a higher rating for the period on and after April 26, 2005, the appeal for a higher initial disability rating than 30 percent for bilateral pes planus from April 26, 2005 must be denied.  38 C.F.R. §§ 4.3, 4.7.     

Extraschedular Referral Legal Criteria

The Board had also considered whether an extraschedular rating is warranted for the service-connected pes planus for the period from April 26, 2005.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the Veteran's pes planus disability picture has manifested in a symptomatology and functional impairment more nearly approximating severe acquired flatfoot due to symptoms including extreme tenderness of the plantar surfaces of the feet, swelling on use, and accentuated pain on manipulation and use, which limits the ability to stand and walk.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The schedular rating criteria specifically provide for and contemplate ratings based on the aforementioned symptomatology (Diagnostic Code 5276).    

Further, the functional limitations imposed by the Veteran's pes planus disability, including difficulty standing and walking, and interference with daily activities, are primarily the result of the bilateral foot pain, including flare-ups, caused by engaging in these activities; therefore, consistent with DeLuca, the effects of the Veteran's foot pain and associated limitations on his daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  While the Veteran does have an additional service-connected left foot disability, the Veteran has not advanced, and the evidence does not reflect, that the disabilities have combined to create an exceptional disability profile not accounted for in the schedular rating criteria.  In particular, as to orthopedic disabilities, pain is part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Comparing the Veteran's disability level and symptomatology of the bilateral pes planus disability to the rating schedule, the degree of disability from April 26, 2005 is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Absent any exceptional factors associated with the feet, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) under 38 C.F.R. § 4.16(b), although having some similar criteria such as questions of the degree of interference of impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that disability, here the pes planus disability.  In contrast, 38 C.F.R. § 4.16 requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96.  As the Veteran was already receiving a TDIU for the period on and after April 26, 2005 based on all service-connected disabilities, including a psychiatric disorder rated as 70 percent disabling, there is no need to discuss entitlement to a TDIU in the instant decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

As the December 11, 1991 rating decision contained CUE in the denial of service connection for bilateral pes planus, the December 11, 1991 rating decision is revised to reflect that an earlier effective date of June 1, 1991 for service connection for bilateral pes planus is granted.

A higher initial disability rating for bilateral pes planus in excess of 30 percent for the period from April 26, 2005 is denied.

REMAND

Effective Date for Rating for Residuals of Left Fractured Valgus

In a December 2009 rating decision, the RO granted an increased disability rating of 10 percent for the service-connected residuals of a fractured left hallux, and assigned an effective date of August 11, 2009 for the increase.  In a subsequent February 2010 statement, the Veteran advanced that he was entitled to an earlier effective date for the 10 percent disability rating.  Effectively, this statement was an informal notice of disagreement (NOD) with the effective date assigned for the 10 percent rating, and was received within one year of the December 2009 rating decision.  

Despite the fact the Veteran filed a NOD, in an October 2010 letter, the RO informed the Veteran that his "claim for an earlier effective date" could not be processed under Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date is a nullity).  This was an improper application of Rudd, as the earlier effective date request came not from a freestanding claim, but from an informal NOD to the effective date assigned in the December 2009 rating decision that had been received within one year of the December 2009 rating decision.

Due to the RO's interpretation of the October 2010 letter as not having constituted a NOD, a statement of the case (SOC) has not yet been issued as to the question of an effective date earlier than August 11, 2009 for the grant of an increased disability rating of 10 percent for residuals of a fractured left hallux in response to the informal NOD.  The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the issue of an effective date earlier than August 11, 2009 for the grant of an increased disability rating of 10 percent for residuals of a fractured left hallux is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a SOC which addresses the issue of an effective date earlier than August 11, 2009 for the grant of an increased disability rating of 10 percent for residuals of a fractured left hallux.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless the appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


